         Case 1:15-cv-07217-PKC Document 244 Filed 03/13/20 Page 1 of 1

                                                                     Final pretrial conference is adjourned
                                                                     from March 20, 2020 to April 17, 2020
                                                                     at 12:00 p.m.
                                                                     SO ORDERED.
                                                                     Dated: 3/13/2020


                                        STATE OF NEW YORK
                                  OFFICE OF THE ATTORNEY GENERAL

                                     Writer’s Direct Dial: (212) 416-8661

                                               MARCH 13, 2020
By ECF
Hon. Judge P. Kevin Castel
Southern District of New York
United States Courthouse
500 Pearl St.
New York, NY 10007

Re:    Doran, et al. v. N.Y.S. Office of the Medicaid Inspector General, et al.; S.D.N.Y.,
       15 CV 07217 (PKC)(SN)

Dear Judge Castel:

       This Office represents the Defendants in this employment discrimination matter.
The final pretrial conference in this action is scheduled for March 20, 2020. Defendants write
with Plaintiffs’ consent to request an adjournment of the conference to April 17, 2020 or, if the
Court does not grant the adjournment, to hold the conference by phone on March 20.

       Because of the Coronavirus outbreak, I plan on telecommuting from my home outside of
New York City for the next few weeks. Defendants’ lead trial attorney, Seth Farber, has just
returned from Spain and should stay home for 14 days under guidance from the Centers for
Disease Control. See https://www.cdc.gov/coronavirus/2019-ncov/travelers/after-travel-
precautions.html

        The parties prefer to adjourn the conference rather than hold it by phone because there
are a significant number of issues to review in advance of trial that would be easier to resolve in
person. This is the first request for an adjournment of the conference, which does not affect any
other deadlines.

       Thank you for Your Honor’s time and consideration of this request.

                                                  Respectfully submitted,

                                                   _______/S/__________
                                                   Todd A. Spiegelman
                                                   Assistant Attorney General
cc: Samuel O. Maduegbuna, Esq. (by ECF)
